Citation Nr: 0512015	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-21 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for psuedofolliculitis 
barbae, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from February 1991 to 
October 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which assigned a 10 percent rating 
for the veteran's skin disorder.  The veteran contends that 
his skin disorder should be rated higher than 10 percent and 
requests that his appeal be remanded to the RO for 
examination by a dermatologist.

The veteran underwent VA examination in January 2003 by an 
individual whose expertise and training are not identified on 
the report.  The veteran's representative reported that that 
the examiner was a registered nurse without experience in the 
field of dermatology.  The examination report itself reflects 
that the examiner did not have the veteran's claims folder 
available for review.  Moreover, the portion of the report 
concerning the percentage of area affected by the service 
connected skin disorder is garbled and does not allow for 
appropriate rating under 38 C.F.R. Section 4.118, Diagnostic 
Code 7806.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Therefore, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Schedule the veteran for examination 
to determine the nature and severity of 
the veteran's service-connected 
pseudofolliculitis barbae.  The veteran's 
claims folder should be available to the 
examiner.  The examination report should 
include the percentage of the entire body 
and the percentage of the exposed areas 
affected by the service-connected 
pseudofolliculitis barbae.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


